Citation Nr: 0917679	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for medial meniscal degeneration of the left knee with 
patellofemoral degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 30 percent for left 
ulnar nerve trauma with neuropathy, status post ulnar nerve 
transposition.

3.  Entitlement to an extension of a temporary total rating 
based on convalescence under 38 C.F.R. § 4.30, beyond August 
1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to July 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The increased rating claims for the service-connected left 
knee and left ulnar nerve disabilities are addressed in the 
REMAND portion below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran was granted a period of convalescence from May 
21, 2003, to August 1, 2003, as a result of a surgical 
procedure to his service-connected left ulnar nerve; the 
medical evidence shows that the Veteran did not require 
convalescence for his service-connected left ulnar nerve 
subsequent to August 1, 2003.


CONCLUSION OF LAW

The criteria for an extension of the temporary total rating 
on account of post-surgical treatment necessitating 
convalescence subsequent to August 1, 2003, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
post-service medical records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records as well as post-service VA and private 
medical records.  Further, a VA medical opinion pertinent to 
the issue on appeal was obtained in October 2003.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Extension of a Temporary Total Rating Based on 
Convalescence

The evidence shows that in May 2003, the Veteran underwent 
subfascial anterior transposition of the left ulnar nerve to 
alleviate persistent left upper extremity discomfort caused 
by ulnar nerve entrapment neuropathy.  In a November 2003 
rating decision, the RO granted a 100 percent temporary total 
rating assigned from May 21, 2003, following the surgical 
procedure, to July 1, 2003, pursuant to 38 C.F.R. § 4.30.  In 
a February 2005 rating decision, the RO extended the 
temporary 100 percent rating for one month based on private 
treatment records showing casting of the left arm until June 
19, 2003, followed by four weeks of physical therapy.  
Subsequent to the period of convalescence, a 30 percent 
rating for the service-connected left ulnar nerve disability 
was assigned under DC 5213, effective August 1, 2003.

The Veteran is now seeking an extension of his temporary 
total rating beyond August 1, 2003, under the provisions of 
38 C.F.R. § 4.30.  The Veteran indicates that his private 
physician and VA physician agreed that his left arm would not 
be pain free for up to a year following surgery, and that he 
now believes that he will never be pain free.  Although he 
realizes he will not be paid 100 percent for convalescence 
compensation indefinitely, he feels it should be extended 
beyond August 1, 2003.

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total ratings provide as follows:  A total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2), or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  Such total rating will be 
followed by appropriate schedular ratings.  When the evidence 
is inadequate to assign a schedular rating, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more. Id.  Extensions (of a temporary total rating 
based on the need for convalescence) totaling one year may be 
granted.  38 C.F.R. § 4.30(b) (2008).  

The total rating will be followed by an open rating 
reflecting the appropriate schedular rating; where the 
evidence is inadequate to assign the schedular rating, a 
physical examination will be scheduled prior to the end of 
the total rating period. Id. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the currently assigned temporary total rating is for 
the period from May 21, 2003, to August 1, 2003.

On review of all evidence of record, the Board finds that the 
Veteran is not entitled to a total rating due to surgical 
convalescence for a service-connected left ulnar nerve 
disability beyond August 1, 2003.  In this regard, the 
medical record reveals that subsequent to August 1, 2003, no 
significant surgical residuals remained.  There is no 
indication that the Veteran's subfascial anterior 
transposition of the left ulnar nerve resulted in any 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for use of 
a wheelchair or crutches.  See 38 C.F.R. § 4.30.

When seen two days post-operative, the Veteran related doing 
well, although he reported some dysesthesias in the ulnar 
nerve distribution.  His wound edges were well-approximated 
with no discharge or redness, and he had full range of motion 
of the left upper extremity digits.  Here was no effusion 
noted about the left elbow.  A sterile dressing and long arm 
cast was applied.  

During a follow-up visit on June 5, 2003, the Veteran was 
without complaints, except for some increased hypesthesias in 
the left upper extremity.  The wound was well-approximated 
with no discharge or redness, and he exhibited full active 
range of motion of his digits.  His staples were removed and 
a new long arm cast was applied.

His next follow-up was on June 19, 2003, at which time his 
cast was removed.  He complained of increasing dysesthesias 
in the left ulnar distribution. The surgical incision site 
over the medial aspect of his left elbow was healing with no 
signs of infection.  The Veteran was exquisitely tender with 
palpation and pretty extensive limits of his left elbow and 
wrist ranges of motion. 

The Veteran was next seen on July 15, 2003.  Although his 
range of motion had improved (lacking only 10 degrees of full 
extension in the left elbow), he reported persistent 
discomfort in the ulnar distribution of the left upper 
extremity.  His wounds were well healed, and there was no 
effusion, increased warmth, or redness.  

He was seen again on September 23, 2003, at which time he 
complained of intense pain following a week or two of pain 
relief.  The physician indicated that his range of motion and 
grip strength had decreased in the past two weeks as his pain 
had increased.  Sensory testing was inconsistent but till 
significantly impaired in the left little finger.

The Veteran was afforded a VA peripheral nerves examination 
in October 2003.  Upon physical examination, there was mild 
swelling of the left medial elbow posteriorly, but no redness 
or heat.  His 7-inch surgical scar, which extended across the 
medial posterior elbow, was healing.  Range of motion testing 
revealed flexion of the left elbow to 130 degrees and 
pronation of the left forearm to 80 degrees, although he was 
unable to supinate the left forearm.  Range of motion of the 
left wrist was limited to 50 degrees dorsiflexion, 28 degrees 
plantar flexion, 18 degrees radial deviation, and 17 degrees 
ulnar deviation.  He was unable to close his left hand with 
his little finger and ring finger.  The examiner noted 
hypoesthesia of the left ulnar nerve from the elbow to the 
little finger  The examiner also commented that the private 
surgeon indicated that the Veteran may not be pain free for 
up to one year, and opined that he would not disagree with 
this estimation.  The Veteran was taking hydrocodone for pain 
and steroids to reduce inflammation at this time.

This record presents no evidence of surgery necessitating at 
least one month of convalescence; severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement; continued use of a 
wheelchair or crutches; or immobilization by cast beyond 
August 1, 2003.  Based on the foregoing, the Board concludes 
that after August 1, 2003, the Veteran's upper left extremity 
had stabilized from the surgery, to the point that post-
surgical convalescence could be considered complete, with no 
need to extend the temporary total rating.  See 38 C.F.R. 
§ 4.30(a) & (b).  

Although the Veteran still experienced pain, dysesthesias, 
and a loss of range of motion and grip strength in his upper 
left extremity beyond August 1, 2003, by his own admission, 
these symptoms are ongoing complications of his underlying 
left ulnar nerve disability.  As such, they are adequately 
compensated by the current schedular rating under DC 5213, 
and are not attributable to surgical convalescence. 

The Board has considered the Veteran's statements in support 
of his claim and recognizes that he is competent to describe 
his left upper extremity symptoms and functional impairment.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
Board finds that a lay person, such as the Veteran, is not 
competent to provide an opinion as to when the postoperative 
residuals had healed or stabilized.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's post-operative complaints have been reviewed.  
Notwithstanding, the criteria of 38 C.F.R. § 4.30 are 
specific, and do not contemplate whether the left upper 
extremity was fully functional and without impairment.  
Rather, the provisions of 38 C.F.R. § 4.30 essentially 
provide compensation for the temporary disability caused by a 
surgical procedure with recognition that overall disability 
rating should be re-evaluated after stabilization.  

The Board has reviewed all evidence of record and concludes 
that the Veteran's claim must be denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. §5107(b) (West 2002 & Supp. 2007).   In sum, the 
Board finds that an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. 4.30 
beyond August 1, 2003, is not warranted.  






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service-connected left ulnar 
nerve disability, subsequent to August 1, 2003, is denied.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for 
his service-connected left ulnar nerve disability with 
neuropathy.  As indicated above, he underwent subfascial 
anterior transposition of the left ulnar nerve in May 2003.  
Following an October 2003 VA peripheral nerves examination, 
and specifically in the February 2005 substantive appeal, the 
Veteran indicated limitation of left arm flexion, burning in 
and limited use of his fingers, and an inability to supinate 
his left forearm.  Significantly, he indicated that his 
condition had increased in severity since 2003.  

Further review of the claims folder indicates that, in 
December 2006, the Veteran underwent another VA neurological 
examination.  Subsequent to that evaluation, and specifically 
in an April 2007 statement, however, the Veteran's 
representative continued to assert that the current rating 
for the Veteran's service-connected left ulnar nerve 
disability does not adequately reflect the impairment 
associated with this disorder.  

VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of a disability.  See VAOPGCPREC 11-95 (1995).  The 
Veteran is competent to report a worsening of a disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A remand 
is, therefore, necessary to afford the Veteran a new VA 
examination to ascertain the current level of severity of his 
left ulnar nerve disability with neuropathy.  

In addition, the Veteran seeks an evaluation in excess of 10 
percent for the medial meniscal degeneration of his left knee 
with patellofemoral degenerative joint disease.  Throughout 
the appeal, the Veteran has described pain associated with 
his left knee disability.  Specifically, at his most recent 
VA joints examination in November 2003, he complained of 
experiencing pain when walking, rising from chairs, and stair 
climbing, in addition to the knee infrequently "giving 
away."  Additionally, in his February 2005 substantive 
appeal, he described pain whenever his knee flexed or moved 
in any direction.  He also reported stiffening and locking of 
the left knee while walking.  Private treatment records dated 
as recently as 2006 indicated that he receives sodium 
hyaluronate injections to alleviate left knee pain.

A physical examination conducted on the Veteran's left knee 
in November 2003 demonstrated normal X-rays and a diagnosis 
of medial collateral ligament strain.  Significantly, 
however, despite the Veteran's complaints of left knee pain, 
the examiner who conducted the November 2003 evaluation did 
not discuss the extent of any functional loss that the 
Veteran may experience as a result of such pain "on use or 
due to flare-ups."  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a 
remand is necessary to conduct an additional VA examination 
to determine the current nature and extent of his service-
connected left knee disability.  In particular, the 
examination conducted on remand will need to address any 
functional loss that the Veteran experiences in his left knee 
due to pain on use, or during flare-ups.  [Such an 
examination is particularly necessary in light of the records 
of continued outpatient treatment since the November 2003 VA 
examination (including arthroscopy surgery on the left knee 
in late 2004).]  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) amended 
the VCAA notice requirements, as they pertain to increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the Veteran has a pending claim for an increased 
rating for a left ulnar nerve disability, the RO should 
provide corrective notice in accordance with Vazquez-Flores 
upon remand.  

Accordingly, the case is REMANDED for the following action:

1. With regard to the issue of entitlement 
to an increased rating for the service-
connected left ulnar nerve trauma with 
neuropathy, the Veteran should be provided 
with VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008).  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his left ulnar 
nerve trauma with neuropathy.  The claims 
folder must be made available to the 
examiner for review, and the examination 
report should include a history of the 
Veteran's documented medical history and 
assertions.  The examiner should describe 
the nature and extent of any neurological 
impairment associated with this left upper 
extremity disability.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  A complete rationale for all 
findings and opinions expressed should be 
provided.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the medial 
meniscal degeneration of his left knee 
with patellofemoral DJD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any indicated tests, if any, 
including X-rays, should be conducted.  

As part of the evaluation, the examiner 
should address the presence or absence of 
any limitation of motion, locking, or 
instability of the left knee.  In 
addition, the examiner should discuss 
whether the Veteran's left knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The impact, 
duration and frequency of pain and flare-
ups also should be discussed, as well as 
the impact of the condition on the 
Veteran's gait.  

4.  After the above has been completed, 
readjudicate the issues remaining on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issues 
remaining on appeal continue to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


